Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, “the rare earth oxide product” has no antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 23-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0170039 A1) in view of Boudreault (WO 2013/138900 A1). 
Li teaches a method for recovering thorium from an acidic solution where the solution can contain rare earths ([0030], [0031], [0039]). Li teaches thorium extraction so that a thorium-depleted raffinate and tritium-loaded phase are formed (Examples). Li teaches containing a thorium loaded extractant with oxalic acid for stripping in order to recover thorium and form a thorium-depleted extractant (Example 12). Li teaches extraction and stripping the thorium but a phosphinic acid-type extractant is not taught in Li. 
Beaudreault teaches that scandium can be extracted using bis(2,4,4-trimethylpentyl) phosphinic acid ([00135]). Beaudreault teaches that the scandium can be extracted from an acid solution (abstract; [0055]-[0056]). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the extractant of Li with that of Beaudreault with an expectation of success because the extraction conditions will be substantially similar. Further, it is know that scandium and thorium behave similarly as evidenced by Duyvesteyn (US 2016/0177420 A1)([0018]). Therefore, one of ordinary skill would have an expectation of success in extracting thorium with this substitution. 
Regarding claim 24, Beaudreault teaches an organic diluent ([00311]). 
Regarding 26-30, Li teaches a concentration of nitric acid of 2.5 mol/L for dissolving the rare earths and thorium (Example 12). Because the molarity will fall in the claimed range, it would have been obvious to one of ordinary skill in the art to use the claimed oxidation-reduction potential claimed when the concentration of acid taught in Li is used. 
Regarding claims 25, 31, and 32, Li teaches that an acidic nitric acid solution can be used to create the REE-containing acidic solution containing thorium (Example 12). 

Regarding claim 34, Li teaches dissolving the thorium source in nitric acid. Therefore, thorium (IV) nitrate will be formed so it would be presumed that substantially all of the thorium will be in the +4 oxidation state. 
Regarding claim 35, Li teaches that the product produced is sintered to obtain thorium dioxide. The thorium and the rare earths should be separated by this point. The thorium will be sintered in oxidizing conditions because an oxide is produced. Further, the temperature of sintering will be over 710 degrees C. The acidic solution is interpreted to mean the starting REE containing acidic solution. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170267540; US 20150307958; US 7,282,187; US 3,505,433. 
Response to Arguments
	Applicant argued that scrubbing must take place first in the invention taught in Li. However, the current claims are merely “comprising” the steps not “consisting of” the steps. Further, scrubbing is merely a washing step. The stripping is the same as back extraction as this is what removes the thorium from the organic extractant. It appears that the limitations are taught in Li as in the previous rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA S SWAIN/Primary Examiner, Art Unit 1732